This action was brought by the defendant in error, as plaintiff below, against plaintiff in error, as defendant below, to recover on a promissory note. It is the contention of the plaintiff in error that the note was executed as an accomodation for the defendant in error and was, for that reason, without consideration, and also that the note was delivered upon the condition that the same should not become a binding obligation until it was signed by other parties whose signatures were never procured. The note was executed in renewal of a pre-existing debt, and the defendant in error was a holder of the instrument for value under section 7695, Comp. Stat. 1921. In Lindsay State Bank v. Forbis, No. 14299, decided Nov. 20, 1923 (pending on rehearing), it was stated:
"Under section 7699, Comp. Stat. 1921, an accommodation maker or indorser is liable to a holder for value, notwithstanding such holder at the time of taking the instrument knew him to be only an accommodation party and such accommodation party cannot set up lack of consideration against such holder for value."
There was introduced introduced tending to contradict the contention made the plaintiff in error that the note was conditionally delivered, and, since the finding of the trial court in favor of the defendant in error is supported by evidence tending reasonably to sustain the same, the finding will not be disturbed on appeal.
The plaintiff in error complains of the admission of certain testimony. An examination of the record discloses that no exceptions were saved by the defendant in error to the introduction of the evidence appearing on pages 31, 33, 71, and 72 of the case-made. Since no exceptions were saved, the alleged error in the admission of this testimony will not be considered on appeal. There is no merit to the objection made to the admisssion of the other testimony.
The judgment of the trial court is affirmed.
JOHNSON, C. J., and McNEILL, KENNAMER, HARRISON, MASON, and LYDICK, JJ., concur.